DETAILED ACTION
1.	This action is responsive to the communications filed on 07/25/2022.
2.	Claims 1-20 are pending in this application.
3.	Claims 1, 3, 6, 7, 9, 11, 13-15, 17, 19, 20, have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, see pages 9-15, filed 07/25/2022, with respect to claims 1, 9, 15, have been fully considered and are persuasive. The 101 rejection of claims 1, 9, 15 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wable (US 2014/0082073) in view of Lai et al. (US 2018/0109485).
Regarding claim 1, Wable disclosed:
A computer-implemented method of providing one or more displays of user profile information (Paragraph 27, unique profile for each group), the computer-implemented method comprising: 
accessing a user profile table (Figure 7A, member profile page 700), comprising a first user profile field (Figure 7A, default member profile section 710), a first value (Paragraph 28, name, gender, email or city) of the first user profile field being used to provide a first display of a graphical user interface (GUI) (Figure 7A, member profile page 700 shown in GUI) (Paragraph 27, users join multiple groups on a social networking site and create a unique profile for each group that they join on the site. Members of a group are required to create a profile when joining group using a profile template, thus they must create a new (e.g., different) profile for the different groups that they join. Paragraph 28, members create a profile that includes name, gender, email address, and city of residence (i.e., user profile fields). Figure 7A showing a display (i.e., GUI) that includes the name and other information from the user profile fields (i.e., used to provide a first display)); 
creating a group table (Paragraph 50, group specific profile), associated with a group, including a group specific field added by a group administrator and configured to receive, subsequent to a user joining the group, a second value provided by the user (Paragraph 27, users are able to join multiple groups on a social networking site and then create a profile for each group they join. Paragraph 46, allowing an administrator to add custom fields to the group’s member profile. Paragraph 50, Figure 7A, member profile page of the Ted2012 group that includes a default member profile section 710, but also custom member profile section 720 where the user can select individual fields to edit (i.e., second value) that allows for the user to edit all fields in their profile to enable creation of their group-specific profile. Paragraph 61, when a user joins the group, they are asked to create a group specific profile based on the group specific member profile template (i.e., users join first, then populate their profile with values));
receiving user specification of the second value (Paragraph 50, Figure 7A, custom member profile section 720 where the user can select individual fields to edit (i.e., second value) that allows for the user to edit all fields in their profile to enable creation of their group-specific profile).
While Wable disclosed creating multiple profiles for a single user in different groups (Paragraph 27), Wable did not explicitly disclose in response to receiving the user specification, providing a second display of the GUI that is different from the first display by using the second value of the group specific field to override the first value of the first user profile field.
However, in an analogous art, Lai disclosed in response to receiving the user specification, providing a second display of the GUI that is different from the first display by using the second value of the group specific field to override the first value of the first user profile field.
Specifically, Lai disclosed receiving user specification of the second value (Paragraph 29, a user can have different user profiles for different communities. A user can have a primary user profile and select (i.e., user specification) which fields (i.e., second values) of the profile are to be exposed to each community of which the user is a member))
in response to receiving the user specification, providing a second display of the GUI that is different from the first display by using the second value of the group specific field to override the first value of the first user profile field (Paragraph 29, user’s selecting which fields of the profile are to be exposed to each community. Paragraph 119, Figure 25, for example, Mary can maintain a primary set of profile information and select which parts of the profile information to share with respective communities. In the client support community, Mary has chosen to expose her email, phone, title, and usage stats but hide her “about me” information (i.e., override). Figure 25, also shows that Mary can customize her photo based on community. As the different profiles are displaying different information, they are different displays).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wable with Lai because the references involve creating multiple user profiles, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second value overriding the first value of Kim with the teachings of Wable in order to provide more efficient use of a database system (Lai, Paragraph 124).
Regarding claims 9, 15, the claims are substantially similar to claim 1. Claim 9 recites an article of manufacture including a computer readable storage device (Wable, Paragraph 31, computer readable storage medium). Claim 15 recites one or more processor units and one or more computer readable storage devices (Wable, Paragraph 31, computer readable storage medium. Paragraph 37, a single or multiple processors). Therefore, the claims are rejected under the same rationale. 
Regarding claims 2, 10, 16, the limitations of claims 1, 9, 15, have been addressed. Wable and Lai disclosed:
wherein the first value of the first user profile field is used to provide the first display to a second user who is not a member of the group, and wherein the second value of the group specific field is used to profile the second display to a third user who is a member of the group (Lai, Paragraph 119, sharing elements of a user profile only with other users of the same community).
For motivation, please refer to claim 1. 
Regarding claims 3, 11, 17, the limitations of claims 2, 10, 16, have been addressed. Wable and Lai disclosed:
further comprising: receiving, from the third user, a request to view the user profile table of the user (Lai, Figure 9, Step 908, request to access a second community from a user); and 
determining that the third user is a member of the group (Lai, Figure 9, Step 912, 926, 922).
For motivation, please refer to claim 1.
Regarding claims 4, 12, the limitations of claims 1, 9, have been addressed. Wable and Lai disclosed:
further comprising receiving, from the user, a request for the second value of the group specific field to override the first value of the first user profile field when providing a display to another member of the group (Lai, Paragraph 29, having the user select (i.e., request) which fields are to be exposed to each community of which the user is a member).
For motivation, please refer to claim 1.
Regarding claims 5, 18, the limitations of claims 1, 15, have been addressed. Wable and Lai disclosed:
wherein the group specific field is set by a group administer for the group (Wable, Paragraph 27, each profile has a default set of user fields and a set of customized, administrator created fields).
Regarding claims 6, 13, 19, the limitations of claims 1, 9, 15, have been addressed. Wable and Lai disclosed:
wherein the user profile table for the user further comprises a second user profile field (Wable, Paragraph 27, users join multiple groups on a social networking site and create a unique profile for each group that they join on the site. Members of a group are required to create a profile when joining group using a profile template, thus they must create a new (e.g., different) profile for the different groups that they join. Paragraph 28, members create a profile that includes name (i.e., third value), gender, email address, and city of residence (i.e., user profile fields). Figure 7A showing a display that includes the name and other information from the user profile fields (i.e., used to provide a first display). Paragraph 46, default fields are fields that are common to every user group. Default user fields include…name, gender, email address, city of residence, and any other suitable information). As the default fields are common to every user group, they would be displayed for all the different profiles) and wherein a third value for the second user profile field is used in providing the first display and in providing the second display (Lai, Paragraph 119, having different information displayed for different users based on if they belong to the community). 
For motivation, please refer to claim 1.
Regarding claims 7, 20, the limitations of claims 1, 15, have been addressed. Wable and Lai disclosed:
wherein the user profile table is part of a user profile for a social networking application (Wable, Paragraph 3, allowing a user of a social networking site the ability to create a profile).
Regarding claims 8, 14, the limitations of claims 1, 9, have been addressed. Wable and Lai disclosed:
wherein the group table includes a second group specific field configured to receive a third value provided by the user joining a second group (Wable, Paragraph 50, Figure 7A, member profile page of the Ted2012 group that includes a default member profile section 710, but also custom member profile section 720 where the user can select individual fields to edit (i.e., third value) that allows for the user to edit all fields in their profile to enable creation of their group-specific profile); and 
wherein the computer-implemented method further comprises providing a third display that is different from the first display by using the third value of the second group specific field to override the first value of the first user profile field while the first value of the first user profile field of the application user profile is maintained (Paragraph 29, user’s selecting which fields of the profile are to be exposed to each community. Paragraph 119, Figure 25, for example, Mary can maintain a primary set of profile information and select which parts of the profile information to share with respective communities. In the client support community, Mary has chosen to expose her email, phone, title, and usage stats but hide her “about me” information (i.e., override). Figure 25, also shows that Mary can customize her photo based on community. As the different profiles are displaying different information, they are different displays).
For motivation, please refer to claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451